GIDEON, J.
I regret that I cannot agree with the unanimous conclusions of my Associates on the question involved on this appeal. Without stating at length my reasons therefor, suffice it to say that, in affirming the judgment, this court, in my opinion, is enlarging the purposes and objects of Comp. Laws 1907, section 1385, by giving to mechanics’ liens rights not authorized by that section. A homestead exemption, when claimed by the head of a family, is a right guaranteed by the Constitution *14of the state. The section in question provides that the lien mentioned therein shall relate back and take effect “as of the time of the commencement to do work upon and furnish materials on the ground for the structure or improvement and shall have priority over any lien or incumbrance subsequently intervening.” Construing the terms of the section together, it would seem apparent that, while the lien relates back to the beginning of the work, it was not the intention that it should be superior or have priority over the right to claim a homestead as exempt, as guaranteed by the Constitution and provided for by Comp. Laws 1907, section 1147. In addition, in my judgment, the affirmance of the judgment, in effect, overrules the former decisions of this court in Lumber Co. v. Vance, cited in the majority opinion; Folsom v. Asper and Solomon, Adm’rs, 25 Utah 299, 71 Pac. 315, and the conclusions of the then Chief Justice in his concurring opinion in Giesy-Walker Co. v. Briggs, 49 Utah 205, 162 Pac. 881. Mechanics’ liens exist only by virtue of the statute authorizing such liens, and without such statute the debts for which such liens are created do not differ from any other honest obligations.
I therefore dissent from the majority opinion.